Title: To George Washington from Jacob Pleydell-Bouverie, second earl of Radnor, 19 January 1797
From: Radnor, Jacob Pleydell-Bouverie, second earl of
To: Washington, George


                        
                            
                            Sir, 
                            Longford Castle near Salisbury Jany 19. 1797
                        
                        Tho’ of Necessity a Stranger to You, I cannot deny myself the Satisfaction
                            among the Many, who will probably even from this Country intrude upon your Retirement, of
                            offering to You my Congratulations on your withdrawing yourself from the Scene of public
                            Affairs with a Character, which appears to me perfectly unrivalled in History. The voluntary
                            Resignation of Authority, wielded as it was, while You thought fit to wield it, for the
                            Advantage of your Country is the universal Opinion of Mankind, confirms the Judgement I had
                            presumed to form of your Moderation, and completes the Glory of your Life.
                        
                        Permit me, Sir, who enlisted, in no political Party have as a public Man looked
                            up to You with Veneration; Who have seen the Begining of your Career against England with
                            Approbation, because I felt England was unjust; Who have seen You discontinue your Hostility
                            towards England, when in good Faith she was no longer acting as an Enemy to America, but was
                            by honest Councels endeavouring to be as closely connected in Amity, as she is by natural,
                            & mutual Interests; Who have seen You the Instrument in the Hand of Providence of
                            wresting from the British Minister an Influence destructive of the just Rights of both
                            Countries, and of establishing the Independence of America, which I am persuaded will
                            eventually, if your Principles, & your Wisdom shall actuate your Successors, be the
                            Means of securing these respectively to us both; Who have seen You in Adiversity, and in
                            Prosperity alike the good, the firm, the moderate, the honest, and the disinterested
                            Patriot; Permit me I say, as an Englishman, and as a Man to rejoice at the Completion of
                            such a Character, and to offer my unfeigned Wishes dictated by Respect for a peaceful
                            Evening of your Life, and the Realization (as is my sincere Belief) of your posthumous Fame,
                            and your eternal Happiness. I have the Honor, Sir, to subscribe myself your very obedient
                            humble St
                        
                            Radnor
                            
                        
                    